UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wanna nnn X
Andreyuk et al.,
Plaintiffs, ORDER
-against- 19 Civ. 7476 (AEK)
ASF Construction & Excavation Corp et al.,
Defendants.
ween eee eee ee er eee eee eeneneee X

THE HONORABLE ANDREW E. KRAUSE, U.S.MLJ.

On March 3, 2021, counsel for Defendants filed a suggestion of death pursuant to Rule
25(a)(1) of the Federal Rules of Civil Procedure, noting the death of plaintiff Jose Felippelli.
ECF No. 59. On May 11, 2021, Mr. Felippelli’s daughter Jenny Felippelli, in her capacity as
Executor of the Estate of Jose Felippelli, filed a motion to substitute herself, in her capacity as
executor of her father’s estate, as a plaintiff in this action. ECF No. 62. The motion was
supported by a declaration from Ms. Felippelli, which confirmed that Mr. Felippelli died on
February 28, 2021, and attached a copy of letters testamentary from the Westchester County
Surrogate’s Court appointing Ms. Felippelli as a fiduciary “to perform all acts requisite to the
proper administration and disposition of the estate/trust of [Jose Felippelli] ....” ECF No. 64-1.

The motion for substitution was made within the time period allowed by Rule 25(a)(1) of
the Federal Rules of Civil Procedure; Ms. Felippelli, in her capacity as Executor of the Estate of
Jose Felippelli is a proper “successor” to Mr. Felippelli within the meaning of Rule 25(a)(1); and
Defendants have not opposed the motion for substitution.

Accordingly, the motion to substitute Jenny Felippelli, in her capacity as Executor of the

Estate of Jose Felippelli, as a Plaintiff in this action is GRANTED. The Clerk of the Court is

 
respectfully directed to update the docket in this matter to reflect the fact that Jose Felippelli is
no longer a party, and that Jenny Felippelli, in her capacity as Executor of the Estate of Jose
Felippelli, is now a Plaintiff in this action. In addition, the Clerk of the Court is respectfully

directed to terminate the motion at ECF No. 62.

Dated: July 12, 2021
White Plains, New York

SO ORDERED.

/)
Py of

 

 

ANDREW E. KRAUSE
United States Magistrate Judge

 
